Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2025 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 11/2/2020 have been fully considered but they are not persuasive. 

The previous Final Rejection mailed 8/4/2020 disclosed that Tanabe et al. (2010/0105385 A1) in view of Liao et al. (US 2011/0270973 A1) in view of Olsson et al. (2012/0213140 A1) teaches the recited claim language. 
Here Tanabe discloses commonly known framework and concepts of network registration utilizing similar language as the 
Tanabe did not specifically disclose the terminal was an MTC terminal. Here, Liao et al. (US 2011/0270973 A1) discloses MTC terminal. It would be obvious of one of skill in the art to substitute or utilize Machine type communication terminal as a design choice with same results.
Additionally, Tanabe and Liao did no explicitly disclose some well-known particular features regarding selection of MME by utilizing the attachment request and subscriber information included within it. 
Applicant amended representative claims 1 and 5 to recite “selecting, by a network node selection function (NNSF) of the base station, a mobility management entity (MME)  for the attache request message from a plurality of MMEs based on the attach request message and subscription information for the MTC terminal”.  
 	Examiner has clarified the record to address the above amendments.  Here, Tanabe in view of Liao does not specifically disclose however Olsson discloses selecting, by a network node selection function NNSF of the base station a mobility management entity (MME) (see [0096], select an arbitrary MME when the eNodeB performs Nas Node Selection Function/MME Selection) for the attach request message from a plurality of 
 	
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe, Liao and Olsson. Doing would conform to well-known conventions in the field of invention. 

	Additionally, Applicant amended claims 9 & 12 to recite: “select, by a network node selection function (NNSF) of the base station, a mobility management entity (MME) for the attach request message from a plurality of MMEs based on the attach request message and subscription information for the MTC terminal”.  

 	Examiner has clarified the record to address the above amendments.  Here, Tanabe and Liao do not specifically disclose 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe, Liao and Olsson. Doing would conform to well-known conventions in the field of invention.



 	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al.  (2010/0105385 A1) in view of Liao et al. (US 2011/0270973 A1) in view of Olsson et al. (2012/0213140 A1).
Regarding claims 1 and 5, Tanabe discloses a base station and a method, by a base station in a wireless communication system, the method comprising:
receiving, from a terminal, an attach request message (see S2001, fig. 1, attach request); and
transmitting, to the MME, the attach request message ([0079], attach request MME, [00]),
 	wherein the subscription information indicates that the terminal (see [0069], “subscriber information of the mobile station UE”) is associated with function (see various functions in [0067]-[0068], including network connectivity);

	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe with that of Liao. Doing so would be an obvious design variant available depending on specific mobile utility.
 	Tanabe in view of Liao does not specifically disclose however Olsson discloses selecting, by a network node selection function NNSF of the base station a mobility management entity (MME) (see [0096], select an arbitrary MME when the eNodeB performs Nas Node Selection Function/MME Selection) for the attach request message from a plurality of MMEs (see MME pool, [0096]) based on the attach request message (see [0093], mme selected based on GUMMEI which is part of attach-access resquest) and subscription information (see subscriber identity information mapped for MME [0087] or [0038]) for the terminal ([0093] The eNodeB 105 selects an MME 103 based on the access request, which provides the GUMMEI extracted from the native GUTI, i.e. the eNodeB selects which MME 103 that shall receive traffic from the user equipment 115).
 	

Regarding claims 12 and 9, Tanabe discloses a method and a terminal in a wireless communication system, the MTC terminal comprising:
a transceiver configured to transmit and receive a signal; and a controller configured to;
transmit, to a base station, an attach request message, and receive, from the base station, an attach accept message (see attach response s2008, fig. 1, wherein the attach request message is transmitted to a mobility management entity (MME) via the base station (see attach request in fig. 1), and the attach accept message is received from the MME via the base station (see base station),
wherein the subscription information indicates that the terminal ((see [0069], “subscriber information of the mobile station UE”)) is associated with an function (see various functions in [0067]-[0068], including network connectivity);
 	Tanabe does not specifically disclose the terminal is a machine type communication terminal, however Liao discloses a machine type communication (MTC) terminal ([0045], attachment of the MTC device) in analogous art.

	Tanabe and Liao do not specifically disclose however Olsson discloses wherein the MME is selected by a network node selection function (NNSF) (see [0096], select an arbitrary MME when the eNodeB performs Nas Node Selection Function/MME Selection) of the base station from a plurality of MMEs (see pool of MMEs [0096]) based on the attache request message (see [0093], selects MME based on access request-attach request) and subscription information (see subscriber identity information mapped for MME [0087] or [0038]) for the MTC terminal ([0093] The eNodeB 105 selects an MME 103 based on the access request, which provides the GUMMEI extracted from the native GUTI, i.e. the eNodeB selects which MME 103 that shall receive traffic from the user equipment 115, here the GUTI );
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe, Liao and Olsson. Doing would conform to well-known conventions in the field of invention.
Regarding claim 3, 7, 11 & 14; Tanabe discloses the methods, terminal and base station of claims 1, 5, 9 & 12 wherein the attach request message comprises information for a specific MME (see [0056] In the registration procedure (attach procedure) to a communication network, the communication information acquirer unit 14 is configured to acquire external network identification information (Default-APN) for identifying an external network associated with the mobile station UE and address information (UE-IP address) of the mobile station UE, from the MME).
 	Regarding claims 4 & 8, Tanabe discloses the method of claim 1 and base station of claim 5, further comprising: receiving, from the MME, an attach accept message; and transmitting, to the terminal, the attach accept message (see sequence to/from MME in fig. 1).
	Tanabe does not specifically disclose the terminal is a machine type communication terminal, however Liao discloses a machine type communication (MTC) terminal ([0045], attachment of the MTC device) in analogous art.
 		It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe with that of Liao. Doing so would be an obvious design variant available depending on specific mobile utility.

	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe with that of Liao. It would have been obvious to combine the teachings of Tanabe and the MTC terminal of Liao with that of Olsson. Doing so would be an obvious design variant available depending on specific mobile utility.

Regarding claims 2, 6, 10, 13; Tanabe discloses the methods, terminal and base stations of claims 1, 5, 9 & 12.  Tanabe and Liao do not specifically disclose however Olsson discloses wherein the selected MME is identified from the plurality of MMEs which are connected with the base station via S1 interfaces (Olsson, fig. 1 and 2, S1 interface between MME and BS).
. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al.  (2010/0105385 A1) in view of Liao et al. (US 2011/0270973 A1) in view of Olsson et al. (2012/0213140 A1).

	Regarding claim 15, Tanabe in view of Liao in further view of Olsson disclose the method of claim 1, wherein the subscription information is obtained from a home subscriber server (HSS) (see [0065], “[0065] As shown in FIG. 6, the HSS includes a location information acquirer unit 21, a subscriber information storage unit 22”).
	Tanabe in view of Liao in further view of Olsson do not specifically disclose however Lee discloses wherein the plurality of MMEs include an MTC related MME and a normal MME (see col. 4, lines 38-47, discloses MME groupings – MME pools and where some support MTC devices and otherwise grouped ).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe/Liao and Olsson with that of Lee. Doing so would conform to well-known conventions in the field.


 	Regarding claim 16, Tanabe in view of Liao in further view of Olsson disclose base station of claim 5, wherein the subscription information is obtained from a home subscriber server (HSS) (see [0065], “[0065] As shown in FIG. 6, the HSS includes a location information acquirer unit 21, a subscriber information storage unit 22”);
	Tanabe in view of Liao in further view of Olsson do not specifically disclose however Lee discloses wherein the plurality of MMEs include an MTC related MME and a normal MME (see col. 4, lines 38-47, discloses MME groupings – MME pools and where some support MTC devices and otherwise grouped ).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe/Liao and Olsson with that of Lee. Doing so would conform to well-known conventions in the field.

 	Regarding claim 17, Tanabe in view of Liao in further view of Olsson disclose method of claim 9, wherein the subscription information is obtained from a home subscriber server (HSS) (see [0065], “[0065] As shown in FIG. 6, the HSS includes a location information acquirer unit 21, a subscriber information storage unit 22”) ;
 	Tanabe in view of Liao in further view of Olsson do not specifically disclose however Lee discloses wherein the plurality of MMEs include an MTC related MME and a normal MME (see col. 4, lines 38-47, discloses MME groupings – MME pools and where some support MTC devices and otherwise grouped ).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe/Liao and Olsson with that of Lee. Doing so would conform to well-known conventions in the field.

 	Regarding claim 18, Tanabe in view of Liao in further view of Olsson disclose MTC terminal of claim 12, wherein the subscription information is obtained from a home subscriber server (HSS) (see [0065], “[0065] As shown in FIG. 6, the HSS includes a location information acquirer unit 21, a subscriber information storage unit 22”);
	Tanabe in view of Liao in further view of Olsson do not specifically disclose however Lee discloses wherein the plurality of MMEs include an MTC related MME and a normal MME (see col. 4, lines 38-47, discloses MME groupings – MME pools and where some support MTC devices and otherwise grouped ).
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Tanabe/Liao and Olsson with that of Lee. Doing so would conform to well-known conventions in the field.

 	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643